 In the Matter of G. H.HESS,INCORPORATED,EMPLOYERandINTER-NATIONAL LADIES' GARMENT WoRSERS'UNION, AFL, PETITIONERCase No. 6-RC-31SUPPLEMENTAL DECISIONANDORDERMarch 29, 1A PUpon objections filed by the Employer to Conduct of the Electionand Conduct Affecting the Results of the Election' held on April12, 1948, pursuant to a Board Decision and Direction of Election,'a hearing was held before W. G. Stuart Sherman, hearing officer, onJuly 21, 1948.The case was thereupon transferred to the Board.However, inasmuch as the record presented conflicting testimony, thecredibility of which could best be resolved by the hearing officer fromhis observation of the witnesses who testified, the Board remanded thecase to the Regional Director for a Report and Recommendations bythe hearing officer.On November 22, 1948, the hearing officer issued his Report onFindings of Fact and Recommendations, a copy of which is attachedhereto, in which he found that the Employer's objections were withoutmerit and recommended their dismissal.Thereafter the Employerfiled Exceptions to the Report.The Board has reviewed the rulings made by the hearing officerand finds that no prejudicial error was committed.The rulings arehereby affirmed except as noted below .3The Board has considerediThe Union won the election by a vote of 25 to 11.Matter of G. H.Hess, Incorporated,76N. L.R. B. 838.At thehearing, counsel for the Union questioned Employer witnesses as to whetherthey became afraid as a result of the statements allegedly made by the union representa-tives andwhethersuch statements affected their vote.The Employer objected to thisline of questioning on the grounds that it called for an answer which would violate thesecrecy of the ballot and put in issue an irrelevant consideration,1.e., the effect of thealleged coercion rather than the coercive character of the statementsper seThe bearingofficer overruled the objection and, in the Report, made findings predicated upon thereplies of the witnesses that they had not been coerced by the statements of the unionrepresentatives but in fact had exercised a free choice as to bargaining representative.We find merit in the Employer's exception.However,in view of our ultimate dispositionof the issuesinvolvedherein, we find that the ruling of the hearing officer though error,was not prejudicial to the Employer.The determination of whether statements are coercive does not depend on whetherthey have had the intended effect, or upon the subjective state of mind of the hearer. In82 N. L. R. B., No. 52.463 464DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Report on Findings of Fact and Recommendations, the Exceptionsfiled by the Employer, and the entire record in this case and, unlikethe hearing officer, finds merit in some of the Employer's objections.The Employer excepts to the hearing officer's findings on the groundthat the Union engaged in conduct which interfered with the em-ployees' freedom of choice in the election. It points, in this con-nection, to the several acts of the union representatives characterizedby it as electioneering, i. e., the distribution of leaflets in front of theplant and the possession of leaflets in the plant on the day of the elec-tion, and the visit of Lewis and Jaffee to the plant shortly before theelection.'The Employer also relies on the various remarks of unionrepresentatives and employees made to prospective voters shortly be-fore the election.Among these are Lewis' remark to employee Basnetton April 9, 1948, 3 days before the election that, If you don't vote forthe Union the girls will refuse to work with you"; and Lewis' requestto Basnett that "When four o'clock [quitting time on the day of theelection] comes, to keep from causing hard feelings, will you put yourhat and coat on and walk out of the factory?" as underscored by thefurther statement that "There has been a lot of rough stuff at theseunion elections."We adopt the hearing officer's finding that the activities of the unionrepresentatives characterized as electioneering did not deviate suffi-ciently from the Board's rules for the conduct of elections to justifysetting the election aside.-'Nor does the mere possession of unionleaflets in the plant constitute electioneering.Similarly, except as tothe statements by Lewis to Basnett, we find, as did the hearing officer,that the statements adverted to by the Employer do not constitute aunfair labor practices cases involving analogous circumstances,we have held that thetest of interference,restraint,and coercion under Section 8 (1) of the Act does notturn upon the success or failure of the attempted coercion;rather the applicable test iswhether the Employer engaged in conduct which,itmay reasonably be said,tends tointerfere with the free exercise of the employee rights under the Act.Matter of SewellManufacturing Company,72 N L R. B. 85, 87;enf'd. as modf'd., 172 F.(2d) 459 (C. A.5),Matter of The Pure Oil Company,72 N. L. R. B. 1, 3 and cases cited thereinMore-over, questions as to whether an employee's vote was in fact affected by antecedent con-duct or statements would, if permitted to be answered,lead to interferences as to howthe employee voted and thus impair the secrecy of the ballot.Accordingly, we herebyoverrule the hearing officer and set aside the findings in the Report predicated upon theinadmissible testimony.9The Employer excepts to the statement in the hearing officer's report that the Employerintroduced testimony as to the visit of Lewis and Jaffee to the plant without filing a sup-porting objection.The record shows that the Employer alleged the events in questionas part of objection 1.Accordingly, the hearing officer's report is hereby corrected to con-form with this finding.5The Employer contends that the electioneering in this case is comparable to that foundobjectionable by the Board inMatter of Detroit Creamery Company,60 N. L. R. B. 178.However, that case is clearly distinguishable on the facts. In that case,unlike thiscase, the union representative stationed himself during the election at a point in theplant where the employees would have to pass him on the way to the balloting room.Moreover, we further found that from this position the union representative conversedwith employee's on matters related to the election. G.H. HESS,INCORPORATED465basis for voiding the election.We do, however, find merit in theEmployer's objection to the conduct of Lewisvis ca visBasnett and donot adopt the hearing officer's finding, in that connection, that thestatements made by Lewis to Basnett "were too remote from the electionto have any possible effect on the vote."Rather do we find that the utterance of Lewis to Basnett, 3 daysbefore the election, If you don't vote for the Union the girls willrefuse to work with you," conveyed a threat of economic reprisal, i. e.,that Basnett would, through the efforts of the Union, be deprived ofher job should she vote against the Union.We vigorouslydisagreewith our dissenting colleagues that this statement amounted to nomorethan a mere expression of an intent to strike, an expression whichwe would hold protected as free speech just as zealously as our col-leagues.Employees do not stop to look for subtle interpretations orhidden meanings in statements which on their face are reasonablysusceptible of coercive implications.The test, as this Board hasrecently had occasion-to note," is whether the statement was reasonablycalculated to have a coercive effect on the listener. In the context inwhich the statement by Lewis was made, it was reasonably calculatedto convey to Basnett the threat that the employee members of the Unionwould make it intolerable for Basnett to continue in her job.We areof the opinion that this statement was reasonably calculated to restrainand coerce Basnett in the exercise of a free choice of bargaining repre-sentative and, as such, exceeded the permissible bounds of unionpreelection activities.As already noted, Lewis coupled this threat of economic reprisal ifBasnett should vote against the Union, with a request thatBasnett notvote at all, underscoring his remarks by pointing out that, "There hasbeen a lot of rough stuff at these union elections." 7We are of the opinion that these additional statements werereason-ably calculated to coerce and intimidate Basnett by the prospect ofbodily harm should she fail to heed the advice of Lewis to stay awayfrom the polls.While it is true that Basnett did in fact vote,we can-not assume that less stout-hearted employees would nothave refrainedfrom casting their ballot as a consequence of such intimidatory utter-ances.Indeed, as shown above, the test is whether the conduct orstatements are reasonably calculated to interfere with the employees'exerciseof freedom of choice. Furthermore, we cannot assume, underthe circumstances, that Basnett's vote actually representeda free anduncoerced choice for or against a bargaining representative.Matter of Smith Cabinet Manufacturing Company, Inc.,81 N. L. R. B. 886.'The hearing officer inadvertently failed to find that, as the record shows,Lewis madethis statement to Basnett. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn election serves its purpose only if it affords an opportunity forallemployees to register a free and uncoerced choice of bargaining repre-sentative.Manifestly, this purpose has failed of achievement where,as here, an employee has been the object of threats of bodily harmdesigned to thwart the exercise of a basic right guaranteed by the Act,i. e., the right to cast a ballot for or against a bargaining representative.We would be derelict in our duty, indeed, if, under these circumstances.we did not safeguard this right.We find, therefore, that all the aforementioned statements of Lewisto Basnett shortly before the election were, by their very nature,coercive in character and so related to the election in time or other-wise as to have had a probable effect upon the action of the employeesat the polls."Consequently, it cannot be said that the results of theelection of April 12, 1948, reflected the employees' free and uncoercedchoice of bargaining representative.For these reasons, we sustainthe foregoing objection of the Employer to the conduct of the electionand shall set aside the election of April 12, 1948.We shall direct anew election at such time as the Regional Director advises us that thecircumstances permit a free choice of bargaining representative amongthe employees concerned herein.ORDERIT IS HEREBY ORDERED that the election held on April 12, 1948, amongthe employees of G. H.Hess,Incorporated, of Wheeling, West Vir-ginia, be, and it hereby is, set aside.'CHAIRMAN HERZOG, concurring :I join in setting this election aside for one reason and for one reasonalone.But the episode that provides that reason is enough.I refer to the credited testimony that Union Organizer Lewis toldMrs. Basnett to leave the premises before the balloting began, addingthat "there has been a lot of rough stuff at these union elections."Thesecrecy of the polling booth may in some situations protect the freeexerciseof will by an employee who is told, even under pain of reprisal,to vote a certain way, because no one can discover how he cast his ballot.But threats calculated to keep employees from coming to the polls toexercise the franchise may never be tolerated by this Board, whatevertheir source and whatever their effect.For the employee who hearsan admonition not to vote at all, backed by a threat, cannot rely upon8Matterof LafayetteNationalBank of Brooklyn,New York,77 N. L.It.B. 1210;cf.,Matterof NAPA NewYork Warehouse,Inc., 75N.L. R. B. 1269;Matter of MaywoodHosiery Malls,Inc.,64 N. L.It. B. 146.9Chairman Herzog, in concurring separately in the direction that the election be setaside, relies exclusively upon the single episode set forth in his concurring opinion.TheChairman finds no merit in the other ground upon which this Order is based. G.H. HESS, INCORPORATED467the shield provided by the secret voting machinery of the Board. Ifhe merely ventures to approach the polling place, he will have dis-regarded the admonition and opened himself to possible reprisal.It was for this reason, among others, that this Board decided at thethreshold of its history that representation elections should be de-cided by a majority of those actually voting rather than a majority ofthose eligible to vote.10Otherwise employees could have been re-strained from casting their ballots in accordance with their true de-sires, by the fear that interested parties would both influence andascertain their attitude by first urging them to keep away from thepolls and then conspicuously observing whether or not they haddone so.Experience in the breakdown of democratic processes throughout theworld amply demonstrates the danger of permitting any individual orgroup to use force or threats of force to discourage men and womenfrom appearing at the polling places to cast their votes.The factthat a ballot may be secret when cast and counted gives little comfortand less assurance to the citizen or employee who dares not cast anyballot at all.MEMBERS HOUSTON and MURDOCK, dissenting :The implications of one portion of the decision of our colleagues,Reynolds and Gray, are so disturbing that we must record our dis-agreement with them.We believe also that the single episode reliedupon by the Chairman in his concurring opinion has none of thedangerous attributes with which he has chosen to endow it.We should have thought that the privilege, so firmly embedded inthe traditions of trade unionism and so commonly asserted by work-ing people, to refuse to work with those who do not share their viewson the value of collective bargaining would, by this time, have gaineda measure of recognition.Consequently, we are at a loss now tounderstand how a commonplace reference to the privilege in the usualcontext-a preelection statement of Organizer Lewis to employeeBasnett that the girls would refuse to work with her if she did notvote for the Union-suddenly assumes for our two colleagues the sin-10Matter of R. C. A. Manufacturing Company,2 N. L.R.B. 158,171 if.In rejectingproposalsthatmajorities requisite for certification after Board electionsbe testedagainstthe number eligible or the percentage of that total who came to the polls,our predecessorssaid in 1936:Such an interpretation defeats the purpose of theAct by placinga premium upontactics of intimidation and sabotage.Minority organizations merely by peacefullyrefraining from voting could prevent certification of organizations whichthey couldnot defeat in an election.Even where their strength was insufficient to make apeaceful boycott effective,such minority organizations by waging a campaign ofterrorism and intimidation could keep enoughaemployees from,participatingto thwartcertification.Employers could adopt a similar strategy and thereby deprive theiremployees of representation for collective bargaining.(p. 176.) 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDister stature of coercion.We believe that our two colleagues, inadopting this view, have misdefined the term "coercion."They con-clude that Lewis' statement is coercive because, if its prediction wereto become a reality, its reasonable consequence might involve economicdisadvantage to Basnett.But such a view totally ignores the hardfact that even the clearest kind of protected concerted activity fre-quently involves economic loss to non-participants. If we are nowto condemn as coercion statements of the character of Lewis' observa-tion, we must recognize that the inevitable result will be to inhibit thecalling of any strike however lawful its purpose.Our colleagues leaveus no alternative but to vigorously reject this startling doctrine.We find a further serious objection to our colleagues' decision.Bygiving a coercive aspect to Lewis' statement in these circumstances,we believe our colleagues have created a fundamental imbalance be-tween what is permitted as free speech to an employer as against whatis granted to employees.For Lewis' statement, stripped of its refer-ence to personalities, amounts to a warning that a union defeat at thepolls would result in a refusal to work by union adherents, the sig-nificance being, of course, economic loss to the employees.Our twocolleagues say that this kind of statement is not privileged as freespeech.Strangely enough, however, this Board has granted immu-nity to an employer who points out to his employees, on the eve of anelection, that if they join the Union a strike might be necessary toenforce union objectives, with the result that they would suffereconomic loss."Both statements-that of the Union Organizer and the Employer-involve a prediction of economic harm as a result of union activity.Yet we are given no valid basis for distinguishing between them andare asked to strike one down when we have already upheld the other.We believe this is to manifest a disparity to be rationalized.n Matter of Mylan-Sparta Company,Inc.,78 N. L. R. B.144.In the cited case the Em-ployer included the following language in a newspaper advertisement entitled "UnionsAre Objectionable Because" :Unions cause trouble for employees through strikes and production slow downs.Don't let anyone tell you unions do not strike-that is the way they make theirliving.Wages depend upon production.Wages must go where production goes-upor down.When unions cause slow downs, wages go down.When unions strike, wagesdisappear.Union never gave anyone in White County a job. Our history showsthat unions caused our people to lose jobs.The Board,in rejecting the Trial Examiner's finding of coercion based on this and othercomments of similar tenor,concluded that"a prophecy that unionization will ultimatelylead to loss of employment is not coercive where there is no threat that the Respondentwill use its economic power to make its prophecy come true."While the cited caseproperly emphasizes that,had there been an accompanying threat by the Employer touse his economic power,a different result would have followed,it is clear that, in theinstant case,the Union's warning of strike action in this context,whether regarded as ause of its economic power or not,would come within the scope of Section 7 of the Act asprotected activity. G.H. HESS, INCORPORATED469Most of what our other colleague, Chairman Herzog, has so emphati-cally said, we believe would be much more persuasive for us if therecord disclosed a context of force or threats of violence.But a singleand unconnected observation of the character he is concerned withremains for us quite insubstantial, and although we do not wish to beunderstood as approving this kind of election tactics, we are unwillingto throw out a freely selected representative because of this isolatedindiscretion.112REPORT ON FINDINGS OF FACT AND RECOMMENDATIONSStatementof the CaseOn April 12, 1948, pursuant to a Decision and Direction of Election of theNational Labor Relations Board dated March 2, 1948, an election by secret ballotwas conducted under the direction and supervision of the Regional Director forthe Sixth Region (Pittsburgh, Pennsylvania).Upon the conclusion of theelection, a Tally of Ballots was furnished the parties in accordance with the Rulesand Regulations of the Board.As to the balloting and its results, the Tally showed as follows :Approximate number of eligible voters------------------------36Votes Cast for International Ladies' Garment Workers' Union,AFL------------------------------------------------------ 25Votes Cast Against above named participating Labor Organi-zation--------------------------------------------------- 11Challenged ballots-------------------------------------------0Valid votes counted plus challenged ballots-------------------- 36The Certification on Conduct of Election was duly signed by representativesof G. H. Hess, Inc., hereinafter called the Employer ; International Ladies'Garment Workers' Union, AFL, hereinafter called the Union ; and by a repre-sentative of the Regional Director of the National Labor Relations Board,Sixth Region, hereinafter called the Regional Director.On April 19, 1948, the Employer filed objections to the conduct of the electionand conduct affecting the results of the election.On May 19, 1948, the EmployerfiledAmended and Supplemental Objections to the conduct of the election andconduct affecting results of the election.On June 10, 1948, following an investi-gation,the Regional Director issued a Report on Objections to the Election inwhich he found that the Employer's objections did not raise substantial andmaterial issues with respect to the election, and recommended that the Boardoverrule the objections.Thereafter, on or about June 17, 1948, the EmployerfiledExceptions to the Report on Objections of the Regional Director. OnJuly 6, 1948, the Board directed that a hearing be held on the aforesaidExceptions and that the above entitled proceeding be referred to the saidRegional Director for the purpose of conducting such hearing, and. that thesaid Regional Director is authorized to issue notice thereof.Pursuant to the said Order of the Board, an appropriate hearing was held,after due notice, before W. G. Stuart Sherman, the undersigned Hearing Officer,11 SeeMatter of Rice-Stir of Arkansas, Inc.,79 N. L. R. B. 1333; andMatter of Glold-blatt Bros,Inc, 77 N.L. R. B. 1262,for instances of Board disposition of isolated inci-dents in unfair labor practice cases involvingemployers.838914-50-voi. 82-31 470DECISIONSOF NATIONAL LABORRELATIONS BOARDwho had been duly designated by the Regional Director.Said hearing was heldat Wheeling,West Virginia,on July 21, 1948.The Employer and the Union appeared and participated.The parties wereafforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the opening of the hearing,the Employer moved for segregation and separation of witnesses.The Unionwas opposed to the motion.The motion was denied by the undersigned on theground that no substantial reason had been adducedby theEmployer to warrantthe segregation.The parties waived the right to participate in oral argument orto file briefs with the Board.At the hearing,the Union moved to dismiss the Employer'sObjections forlack of evidence.Ruling was reserved for the Board. The undersigned recom-mends that the Board dismiss said Objections for the reasons hereinafter set out.On September 15, 1948, the Board ordered the undersigned Hearing Officer to.prepare and file a Report on Findings of Fact and Recommendations.Upon the entire record in the case, including the Objections and SupplementalObjections filed by the Employer,and from his observation of the witnesses, theundersigned makes the following :Findings of FactThe Employer's objections,as amended and supplemented,are in substanceas follows :(1)The Union engaged in electioneering at or near the voting place in theplant on the day of the election in violation of the election rules of theBoard.(2)The Union Organizer,while engaged in handing out hand bills to em-ployees on the morning of the election,crowded one of them at the door andtried to force her to accept a circular.(3)The Union's election observer(Lulu Williams),an employee, had asupply of the aforementioned circulars in her possession in the shop onelection day, in full view of other employees,and refused to put them awayuntil after three requests made by her forelady.(4)The Union Organizer,Joe Lewis,having been advised that a certainemployee was unfavorable to the Union,told said employee that he expectedher to leave the plant at four o'clock on election day. As said employee wasdeparting from the plant after the election,the said Lewis told her thegirls in the plant would not work with her. Said employee(Helen Basnett)was also told,prior to said election,that if she voted against the Union, thegirls in the shop would not work with her.(5)Employees were informed by Union members and representatives,orally and in writing,that if they did not sign a Union card by the day ofthe election,they would have to pay a fine of $5.00.(6)Employees were told by representatives of the Union that the observerfor the Union would know how the votes were cast and which employees votedfor the Union and which employees voted against it.(7)During the organizational period of the Union,its representativesmis-represented to the employees the profits made by the Employer in theWheeling plant, when they told the employees that the Employer had made$55,000 00 last year in said plant; whereas these were the figures which werefurnished to the National Labor Relations Board to show a difference G.H. HESS, INCORPORATED471between the cost of raw materials at said plant and the value of the finishedproducts.(8)Union representatives falsely represented to the employees that theGarment Workers were earning as much as $2.50 per hour, thereby implyingthat the wages of the Employer were grossly inadequate and holding out tothe employees the hope that the Employer would 'pay wages far in excessof what it is now paying.(9)Employees were informed that if the Union won the election, it wouldsee that Ruth Cotts, the forelady, would be discharged, and that it couldforce her discharge by controlling the sale of materials to G. H. Hess, Inc.Re Objection 1Blanche Morris, an employee who had been absent from the plant because ofillness, testified that she was approached by Joe Lewis, Union organizer, at 3: 55p. in. on April 12, 1948, and that Lewis showed her an N. L. R. B. Election Noticeand indicated to her how to vote "No" or "Yes" by pointing to the respectiveboxes on the sample ballot on the notice. Then he asked her to vote for theUnion.Retha Al. Weaver, an employee, testified that Lewis was standing inside theentrance to the plant on April 12, 1948 at 6: 45 a. in. and that he came out ofthe door as she and other girls entered and that lie gave her a union circular andsaid, "Vote for the Union."Grace A. Dickson, an employee, testified that at 7: 20 a. in., she saw Lewis"standing on the steps close to the door when I went in and he handed me ayellow (Union) handbill," and Lewis told her that he hoped she was votingfor the Union. She also testified upon being recalled to the witness stand thatLetha Hall, an employee, handed a circular to her in the plant at 6:55 a. in. onApril 12, 1948 and said, "I hope you are with us."Grace Nicola testified that she saw Lewis on landing in front of plant doorswhen she came to work on April 12th, and that he handed her a sample ballotand said,"Good luck to you."Ruth Cotts, forelady, testified that she observed Lewis in front of the factoryon April 12th and that he handed a circular to her. She said, "No, thanks," andwalked in.The above testimony is uncontradicted.The undersigned finds that Lewis,Union representative, and Hall, an employee of Hess, distributed union litera-ture to the employees of Hess on the day of the election, April 12, 1948, before thehours of the election, and that Lewis asked employees to vote for the Union.There is no evidence that the area near the entrance to the Employer's buildinghad been indicated as a "no electioneering zone."There is no evidence that there was any violence in connection with theUnion's organizational campaign at the Employer's plant, and there is no evidencethat there was any electioneering during the polling hours on April 12, 1948,within close proximity of the polling place.The undersigned finds that theactivity and conduct of the Union's representative and Hall, an employee, asdescribed above, do not constitute such substantial deviations from the Board'sRules for the conduct of elections as to justify the setting aside of the electionRe Objection 2The sole bit of testimony relating to thesecond objection,namely that Lewiscrowded one of the employees at the entrance,is from Wilma Klymuk, a clerical'In re :Arteraft Hosiery Co,Meridian Div,73 N.L. R B. 808. 472DECISIONS OF NATIONALLABOR RELATIONS BOARDemployee, who testified that Lewis was standing in front of the door, right infront of the steps, on the platform, and that she couldn't get to the doorway.She further stated that she had an umbrella and poined it at his face.Heoffered her a circular but she refused to accept it'Lewis testified that it was raining on the morning of April 12th and that hewent up on the steps to get out of the rain.Lewis testified that he was not blocking the doorway and that all the girlswere holding their umbrellas downward as they were unfolding them preparatoryto entering the building.None of the other witnesses testified that Lewis blockedthe entrance to the building.Forelady Cotts testified that no employees were prevented from coming to workon election day.There was no evidence to indicate that Klymuk reported thealleged incident immediately to her superiors or made any complaint about itto them.The undersigned finds that Lewis did not block the entrance to the Employer'splant on April 12, 1948.Assumingarguendothat Lewis had temporarily andinadvertently blocked the doorway because of the small size of the platform lead-ing to the entrance, the undersigned is of the opinion that such conduct wouldnot warrant the setting aside of the election.Re Objection 3With respect to thethird objection,Wilda Immel, factory supervisor, testifiedthat on April 12, 1948, she observed some of "these (union) circulars" on the sideof the machine of the girl who worked next to Lulu Williams. Cotts, forelady,came to Immel and asked if the presence of the circulars was permissible thereon the day when the election was to be held. Immel told Cotts to instruct Williamsto remove the circulars.Neither Immel nor Cotts alleged that Williams wasdistributing the circulars in the plant on the day of the election. Cotts corrobo-rates Immel's testimony in this regard and further alleges that she had to askWilliams on three occasions to put away the circulars. Cotta concedes that thecirculars were so folded that the printed matter was inside.Williams in her testimony admitted that she had union circulars (folded)with her in the plant on April 12th and explained her delay in concealing thecirculars by stating that her handbag had a broken clasp and that she thought theconcealing of the folded circulars under her handbag would be sufficient to satisfythe forelady.However, Williams finally picked up the folded circulars andjammed them into her handbag. There is no testimony to the effect thatWilliams distributed any of the circulars to any of the employees on the day ofthe election.The undersigned finds that Williams did have union (folded) literature inher possession at the Employer's plant on April 12, 1948 and that she did notdistribute said literature to employees in the Employer's plant on April 12, 1948.In the opinion of the undersigned, the mere possession of union literature (foldedwith the printed matter on the inside) does not constitute a valid ground forsetting aside the election.Re Objection 4C. M. Basnett, husband of Helen Basnett, testified that Lewis came to his homeon Wednesday, April 7, 1948 and asked him to tell his wife that if she didn't votefor the Union-to put on her hat and coat and walk out of the factory.2Klymuk testified that she was an eligible voter, but the eligibilitylist did not containher name. G.H. HESS, INCORPORATED473According to the testimony of Helen Basnett,an employee,Lewis visited herhome on April 9, 1948,three days prior to the election,and after talking withher about the Union campaign and the impending election,and after learningfrom her replies that she was unfavorable to the Union,he requested that sheshould leave the plant at four o'clock p.in. (quitting time)on the day of theelection to keep from causing hard feelings with the rest of the girls.She alsotestified that Lewis told her that if she voted against the Union,the girls wouldrefuse to work with her.C.M. Basnett corroborated this last statement of hiswife.Basnett also testified that after she had voted and had departed from thebuilding on April 12, 1948, she met Lewis on the outside, in front of the plant,and he asked her if she had voted"Yes."She replied in the negative;whereuponLewis told her that the girls were going to refuse to work with her. She replied,"Let them quit and go home,that is what I would do if I didn'twant to workwith them."She further stated that the statements made by Lewis did notinfluence her vote.Lewis did not deny making the above statements or conduct attributed to himby Basnett.The undersigned finds that Lewis did visit the home of Basnett on April9, 1948 and did make the statements attributed to him(as described above) byBasnett.The undersigned also finds that Lewis met Basnett in front of theEmployer's plant on April 12,1948 after she had voted and that he told herthat the girls were going to refuse to work with her after she had advised him thatshe had voted against the Union.The undersigned finds that Lewis' statementsto Basnett on April 9,1948 did not influence the way in which she voted insaid election.In the opinion of the undersigned,such statements by Lewis on or beforeApril 9, 1948 were too remote from the election to have any possible effect onthe vote.Therefore, said statements do not warrant setting aside the election'Be Objection 5According to the testimony of Retha M. Weaver, an employee,Mrs. JessieMurphy, an employee,approached her machine at the plant about a week or twoweeks before the election and said, "Well,we are having the Union and you willhave to pay$5.00 to join it, and you will not be allowed to work unless you dojoin it."Murphy was not an official or representative of the Union.She did not testifyand the testimony of Weaver is uncontroverted.There is no evidence that anyUnion representative made such a remark.The undersigned finds that Murphy made the above statement attributed toher by Weaver.In the opinion of the undersigned,such remarks by Murphywere not in such close proximity to the election as to have had any harmfuleffect upon the employees'free choice at the polls.`Weaver further testifiedthat the statements attributed to Murphy did not make her join the Union anddid not affect her vote.The Board has held such statements not to be coerciveto the point of requiring the election to be invalidated.Be Objection 6According to the testimony of Grace Nicola,an employee,Lewis told her some-time before the election,"We will know how you all voted-we could find out."8 In Re:Maywood HosieryMills,Inc.,64 N.L. R. B. 146.4 In Re :Maywood Hosiery Mills, Inc., Supra.NAPA New York Warehouse, Inc., 76N. L. R. B.119;Southeastern Clay Company,73N. L.R. B. 614. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDSubsequently, Lulu Williams and Letha Hall, employees, advised her that theycould tell how the employees voted by the way the voteswereput in the box.This incident took place a few days before the election.She further stated that Williams came to the cafe where certain of the em-ployees were gathered after the election on April 12, 1948, and Williams an-nounced the results of the election and further stated that the ballot box wassmall and the ballots were crowded in it and, therefore, they didn't lay the waythey were supposed to and she couldn't tell who voted "yes" and who voted "no."The testimony of Nicola on this point is not corroborated.Williams denied thestatements attributed to her by Nicola and further explained her remarks atthe restaurant after the voting by stating that she was appointed as a tally clerkto count the "no" votes by the Field Examiner, but because of her excitementshe started to tally the "yes" votes ; then realizing her error, she called it to theattention of the Field Examiner, who started the tally of ballots over again.Lewis categorically denied making said statement to any individual or a group,either at a Union meeting or elsewhere.He admitted saying "Goodmemberswould vote for the Union."He also stated that there was no way in which hecould find out how members voted.Brookie Barnes, an employee, who attended most of the Union meetings, de-nied ever hearing Lewis, Williams or anyone else make a statement to the effectthat they (the Union) would know how the people voted. Barnes, who was atthe cafe after the election, denies hearing Williams make the statement that shelost count of the ballots indicating the way in which the employees voted becausethe box was too large or too small. She corroborates Williams' version of thisincident at the cafe.Gertrude M. Wagenhofer, an employee, who attended most of the Union meet-ings, denies that anyone stated at the Union meetings or any other place thatthey (Union) would know how the employees voted in the secret election of theNational Labor Relations Board at the plant. She attended the meeting incafe after the election and denies hearing Williams make any statement to theeffect that she (Williams) could not tell how people voted because the box wasof such a size that the votes got mixed up.It is also significantthat G.H. Hess madea speech to his employees shortlybefore the election and Nicola admits thatamong otherthings,Hess said, "Yousimply mark the ballot with an X to indicate yourwishes and your name will notappear on the ballot-you can, therefore, see that the election will be conductedin a fairand impartialmanner,in the true American way-to express yourwishes-without any coercion."The handbills distributed by the Union statedthat the election would be a "United States Government Secret Ballot."Nicolafurther testified,on cross-examination,that it was "a free Americanelection"and that shevoted in the manner thatshe choseto vote forherself.She ad-mitted that there was no pressure brought to bear on her that affected her choicein the voting.The Union circularcontainsthe following language, "Today yougo to the polls in a U. S. Governmentsecret election"(emphasis supplied).Theundersigned findsthat Lewis, Union representative, and Williamsand Hall,employees, did not makethe statementsattributed to them by Nicola.Therefore,the Sixth Objectionlacks merit.Re Objections 7 and 8Mr. and Mrs.Basnett testifiedthat Lewis toldthem, "Mr. Hess earned$55,000.00last year."Nicolatestifiedthatshe thought Lewistold her that Hess Companyhad made $55,000.00 last year.Mrs. Basnett testifiedthat Lewis told her, "We'll double yourwages." G.H. HESS, INCORPORATED475Blanche Morris, an employee, testified that about a week before the election,Lewis told her if they put the Union through-it would be better for them andthey would be making more money.Lewis did not deny making the above statements attributed to him by theBasnetts, Nicola and Morris.The undersigned finds that Lewis made the statements as given above by theBasnetts,Nicola andMorris.However, in the opinion of the undersigned, such statements partake of thenature of "sales talk"and union campaign propaganda.Such campaign remarksdo not constitute valid grounds for invalidating the election 6Re Objection 9C. M. Basnett, Helen Basnett, Blanche Morris, Grace Nicola testified that Lewistold them that the Union was going to get rid of Ruth Cotts as forelady afterthe Union got in the plant.No testimony was introduced to support the latterpart of the ninth objection with reference to the Union's control over materialsand its connection with the Union's ability to effectuate the removal of Cottsas floorlady.Lewis denies making the statements attributed to him by the Employer's wit-nesses in the paragraph above.Retha M. Weaver, an employee, also testified that Lulu Williams, an employeeand very active protagonist for the Union, told her that she (Williams) wasgoing to get rid of Ruth Cotts as forelady, first.Williams denied making saidstatement.Barnes denies hearing anyone say that if the Union got in (plant),they were going to get forelady discharged.Wagenhofer gave similar testimony.Basing his opinion upon his observation of the witnesses, the undersigned con-cludes and finds that Lewis did make the statement to the effect that the Unionwas going to get rid of Cotts as forelady after the Union came into the plant. Theundersigned also finds that Williams did not make a similar statement to Weaver.However, in the opinion of the undersigned, the statement of Lewis andWilliams (assumingarguendothatWilliams made such statements) are notof such a coercive character as to interfere with the employees in having theirfree and untrammelled choice at the balloting place cThe Employer introduced additional testimony pertaining to the electionwithout filing additional objections.Immel, one of the supervisors, testified that on April 12, 1948 at about 3: 45p. in., she was called from the middle of the factory by Lewis, who was in theclock room.Lewis was accompanied by Jaffee, a Union representative, and theField Examiner was also present in the clock room.Lewis and Jaffee requestedto talk to Williams, who had been designated by the Union as its observer inthe election.Cotts, forelady, came to the clock room at this time and both Cottsand Immel told Lewis and Jaffee that they would have to leave the premisesbecause of management's orders that no union representatives were to bepermitted on company premises on day of the election.In the meantime Cotts went back in the factory and called Williams. Lewisand Jaffee waited in the clock room in the presence of Immel and the FieldExaminer.Shortly thereafter, Cotts returned with Williams.Lewis and Jaffeetalked to her briefly in the presence of Cotts, Immel and the Field Examiner.5 In Re :GeneralArmatureand ManufacturingCo., 71 N. L. R. B. 413 ;Kroeder-ReubelCompany, 72N. L. R. B.240;Maywood Hosiery Mills,Inc, Supra.Champion Spark PlugCo., 80 N. L. R. B. 47.6In Re :Hroeder-Reubel Company,citedsupra. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey told her not to sign any papers or count any ballots after the election untilthey were present.Then they departed from the plant and waited in theirauto which was parked on the public street near the plant.They left the buildingbefore the opening of the polls.Cotts corroborates Immel's version of the incident.The record indicates that the clock room is a small ante-room adjacent to themain sewing room of the plant.The version of the incident given by Lewis and Jaffee agrees substantiallywith that given above by Cotts and Immel.However, Jaffee testified that hewent to the plant on April 12th at 3: 45 p. in. for the purpose of examining thepolling place.Cotts came in the room then and told them to leave. They thenasked to talk to the Board Agent.He approached them and they requestedhis permission to inspect the polling place.Cotts and Immel interposed andsaid that the Employer would not allow them to do so. At this point Jaffeerequested to talk to Williams and Cotts went out and brought her into the clockroom.Jaffee testified that he and Lewis were in the plant for about five minutesand that while there "they were not left alone for a second."There is no evidence that Lewis and Jaffee talked to any eligible voter exceptWilliams, the Union observer, and no evidence that they engaged in electioneer-ing duringtheir brief visit in the factory.The undersigned finds and concludes that Lewis and Jaffee did visit the Em-ployer's plant at 3: 45 p. in on April 12, 1948 for the purpose of inspecting thepolls,were denied permission to do same by Cotts and Immel, and that theytalked briefly to Williams in the presence of Cotts, Immel and the Field Examiner,after which they departedfromthe Employer's plant without talking to any otheremployees or engaging in any electioneering.In the opinion of the undersigned, such conduct on the part of Lewis and Jaffeeas described above does not constitute such substantial deviations from the Board'sRules for the conduct of elections as to warrant the setting aside of the election.On all the above, the undersigned concludes and finds that the Employer's Ob-jections to the election are without merit and are not grounds for setting asidesaid election.RECOMMENDATIONSUpon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned recommends that the National Labor Relations Board dis-miss the objections for lack of merit.Any party may, within five days of receipt of this Report, file with the Boardin Washington,D. C. an original and six copies of exceptions.Immediately uponthe filing of such exceptions,the party filing the same shall serve a copy thereofupon each of the other parties,and shall file a copy with the Regional Director.W. G. SMART SHERMAN,Hearing Officer.Dated:November 30, 1948.